UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1954


JOHN PAUL TURNER, a/k/a Pops,

                  Plaintiff - Appellant,

             v.

STEPHEN F. OWEN, City Manager, Staunton, Virginia,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00478-SGW)


Submitted:    October 20, 2008             Decided:   November 14, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Paul Turner appeals the district court’s order

granting his request to proceed in forma pauperis but dismissing

this     case     as         patently      frivolous        under       28     U.S.C.

§ 1915(e)(2)(B)(ii) (2000).               We have reviewed the record and

find that this appeal is frivolous.                 Accordingly, we dismiss the

appeal   for    the    reasons    stated       by   the    district     court.     We

dispense   with       oral     argument    because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             DISMISSED




                                           2